Citation Nr: 0600501	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-23 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a skin disorder to include chloracne, claimed 
as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 2003 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which determined that new and material evidence 
had not been submitted to reopen a previously denied claim 
for entitlement to service connection for chloracne and skin 
rash (also claimed as acneform disease) due to Agent Orange 
exposure.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In March 1996, the RO, in pertinent part, denied 
reopening the veteran's claim for service connection for a 
skin disability, chloracne due to Agent Orange exposure, with 
a notification letter dated in April 1996.  The veteran did 
not perfect an appeal of this decision.  

3.  New evidence received since the March 1996 rating 
decision is not cumulative and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, which found that no new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for a skin disorder, 
chloracne due to Agent Orange exposure, is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  The evidence received subsequent to the March 1996 rating 
decision is new and material, and the claim for service 
connection for a skin disorder, to include chloracne, is 
reopened. 38 U.S.C.A. §§ 5100 et. seq., 5108 (West 2002); 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1). VCAA notice 
should be provided to a claimant before initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

With respect to the issue of whether new and material 
evidence has been received to reopen the appellant's claim 
for entitlement to service connection for a skin rash 
disorder, to include chloracne, the Board finds that the AOJ 
has substantially satisfied the duties to notify and assist, 
as required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision reopening the 
veteran's claim for service connection for a skin rash 
disorder.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection for a skin disorder classified as a "rash 
on body" claimed as secondary to Agent Orange exposure was 
first denied by the RO in a January 1983 decision, which was 
upheld by a decision of the Board in July 1984, which denied 
entitlement to service connection for a skin disorder claimed 
as a residual of Agent Orange exposure.  The Board's decision 
included consideration of whether the veteran's skin disorder 
was chloracne.  Subsequent attempts to reopen his claim for a 
skin disorder including chloracne were repeatedly denied by 
the RO.  The veteran's attempt to reopen his claim seeking 
entitlement to service connection for a skin disorder was 
most recently denied by the RO in a March 1996 rating 
decision, which found that new and material evidence had not 
been submitted to reopen a previously denied claim, with 
notice sent in April 1996.  The veteran did not appeal this 
decision.  

He filed to reopen a claim for a skin disorder claimed as 
"acneform disease consistent with chloracne" in June 2000 
and amended the claim to include "skin rash" in October 
2002.  Because the veteran is attempting to reopen a claim 
for a general skin disorder that encompasses chloracne, but 
is not limited to this condition, the most recent prior final 
denial in this instance is the February 1987 decision, not 
the March 1996 decision, which was strictly limited to 
chloracne.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. §§ 7104, 7105(c)  (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2005).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. 
§ 5108 (West 2002). 

When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim. 38 
C.F.R. § 3.156(a).  However, as previously pointed out, these 
regulations are effective prospectively for a claim filed on 
or after August 29, 2001, and are therefore not applicable in 
this case as the appellant's claim to reopen the previously 
denied decision was received in June 2000.

Regardless of the determination reached by the RO, the Board 
must find that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996). 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The Board observes that the veteran's claim for service 
connection for a skin disorder was previously considered and 
denied, with the most recent denial for a skin disorder 
classified as chloracne dated in March 1996.

Among the evidence previously before the RO in March 1996 are 
service medical records showing occasional treatment for a 
rash in various areas.  His July 1964 entrance examination 
was negative for skin abnormalities or complaints.  In 
December 1966 he was seen for complaints of inguinal rash.  
In February 1967, he was seen for complaints of some ulcers 
on his penis of unknown etiology, although later records from 
June 1967 indicated he had venereal warts.  In January 1968 
he was treated for a "persistent jock rash."  In February 
1969 he was seen for a rash.  This was described as typically 
appearing "tiniasis corporis."  His May 1969 separation 
examination was negative for skin abnormalities or 
complaints.

The veteran's service personnel records reflect that he 
served in Vietnam during the Vietnam War.

Also before the RO in March 1996 are VA treatment records 
from the early 1980's showing treatment for acne.  In August 
1982 he was examined for possible exposure to toxic chemicals 
and was noted to have numerous scars over the chest and a few 
pustular lesions.  He was assessed with alleged herbicide 
exposure and acne.  A September 1982 Agent Orange evaluation 
gave a history of his skin disease's onset in 1967 at age 20, 
with persistent duration and described as acne like.  
Objective examination showed evidence of acne with scars, 
papules, and pustules on the back, shoulder and chest.  No 
other skin findings were found.  The assessment was acne 
beginning during period of exposure to Agent Orange 
persisting to age 35.  

In January 1983 the RO denied service connection for a rash 
on the body as a result of Agent Orange exposure.  The RO 
conceded exposure to Agent Orange, but found that there was 
no causal relationship yet established between herbicide 
exposure and any condition diagnosed.  The rash treated in 
service was considered acute and transitory and did not 
involve the location of the body where he now had scars.  
This denial was upheld by a July 1984 Board decision, which 
pointed out that the veteran's in service diagnoses of skin 
problems were venereal warts, tinea cruis and tiniasis 
corporis and were acute and transitory and unrelated to any 
chloracne.  The Board further determined that the veteran did 
not have any skin disorder as a residual of Agent Orange 
exposure.  Subsequent attempts to reopen a claim for service 
connection for a skin disorder were denied multiple times 
leading up to the March 1996 denial.  

Other evidence previously before the RO in March 1996 
includes a July 1984 VA treatment record showing treatment 
for folliculitis.  A September 1984 dermatology record 
revealed a finding of "grade II" acne over his face and 
shoulder.  

Additional evidence received prior to March 1996 was an April 
1987 VA examination report which noted his history of service 
in Vietnam and exposure to Agent Orange.  He also gave a 
history of a rash since 1967, described as having spread down 
his back, chest and face.  The examination was primarily a 
psychiatric examination, but did include his complaints of 
rashes on his skin.  The diagnoses included rash, cause, not 
determined.

Also received before March 1996 were VA treatment records 
that showed a diagnosis of chloracne.  These included records 
from August 1987 which diagnosed mild chloracne.  The acne 
was described as a few active pustules that were on his arms 
and back.  Another August 1987 treatment record described 
mainly old hyperpigmented macules and a few pustules.  He 
continued to be diagnosed with chloracne in August 1987 as 
well as in October 1987.  An August 1987 letter from a 
private dermatologist certified that he first saw the veteran 
in June 1987 for a dermatitis of his upper body.  The veteran 
gave a history of Agent Orange exposure in the late 1960's.  
The private physician stated that he could not determine 
whether his dermatitis was caused by Agent Orange or some 
other contactment in his environment.  This physician 
recommended further evaluation at the VA hospital.  

A report of an October 1987 VA dermatology examination 
revealed complaints of an acneform eruption beginning while 
the veteran was still in Vietnam which he associated with 
Agent Orange exposure.  The chart was not available.  His 
acne began as pustules evolving to hyperpigmented macules and 
scars and were associated with moderate pruritus.  Onset was 
in Vietnam.  Examination revealed acneform eruption on his 
face, trunk and arms.  The primary lesion was one new pustule 
present on his right shoulder.  He had hyperpigmented macules 
and nodules (scars) from previous lesions described as 
pustules.  His face was oily with evidence of post 
inflammatory changes.  No primary cystic lesions were shown 
by examination or history.   The impression was pustular 
acneform eruption beginning in Vietnam and continuing at a 
moderate pace.  Most findings were secondary post 
inflammatory scarring and hyperpigmentation.  This was not 
typical chloracne.  The examiner could not conclusively 
associate these findings with Agent Orange exposure.  

Photographs submitted in November 1987 show evidence of a 
skin rash in the veteran's groin area.  

Also received before March 1996 was the report of an August 
1988 VA dermatological examination.  He was said to have had 
acne since his service in Vietnam.  Objective findings 
included papules, pustules for large comedal cysts on the 
face, neck and shoulders.  Papules were in the scalp, occiput 
and over ears.  Some pitted scarring and more residual spots 
of inflammatory hyperpigmentation were at shoulders, back and 
face.  The assessment was acne, persisting.  

VA treatment records received before March 1996 revealed 
ongoing problems of skin breaking out in 1989.  In January 
1989 he was not doing well, with excoriated papules scattered 
all over his trunk and a pustule on his neck.  Lichenified 
papules were on his upper arms.  He was assessed with 
folliculitis, scrotal dermatitis and prurigo nodules on his 
arms.  An August 1989 private medical record reflects follow 
up for a scrape on his forehead.  He was seen at the VA in 
April 1989 with pustules over the chest and back, assessed as 
folliculitis.  

VA PTSD hospital records from November 1995 to January 1995 
reflect some notations of several changes on his skin, with 
the color and texture different and different lesions noted.  
He had a left preaucular cyst, a left scapular area cyst and 
right upper arm cyst.  He was referred to dermatology for 
removal of a facial cyst.  

Also received before March 1996 was the report of a September 
1995 VA general examination, which included a past surgical 
history of removal of lesion of his back and under his left 
ear.  He reported itching and multiple little lesions that 
drained and occurred all over his body.  Examination showed 
multiple little white papules on both upper extremities, with 
no drainage at the moment.  Coalesced multiple patches of 
dark raised skin, with itching present on the bilateral upper 
extremities, back, face, abdomen, chest, both feet, scalp, 
both legs and under the neck were previously reported as 
chloracne due to chemical exposure.  The diagnosis was skin 
disorder by history and examination, previously diagnosed as 
chloracne and chemical exposure with fine papules, coalesced 
itching dark raised areas.

Also submitted before March 1996 was the transcript of 
January 1996 hearing testimony before a hearing officer 
regarding other issues that were on appeal at the time, but 
included some testimony regarding his skin disorder.  He 
testified that he has bad skin problems in some of the areas 
where he laid on the ground in Vietnam and described his skin 
as constantly itching.  He testified that he was told that it 
was acne and described himself as having it all his life, 
although he was not born with it.  

Also of record before March 1996 was a September 1995 VA 
examination report which primarily addressed PTSD complaints, 
but made note that he continued to have skin problems.

The basis for the RO's March 1996 decision, was that the 
evidence submitted in conjunction with the veteran's claim to 
reopen was not new and material evidence, but was duplicative 
of evidence that had been previously considered.  The 
decision which immediately preceded this March 1996 denial 
was an unappealed rating decision of July 1994, which noted 
that although there was a diagnosis of chloracne in 1987, 
there was no indication of the existence of the disease 
within one year of discharge from service.  

Evidence received after the March 1996 RO decision includes 
VA treatment records from June 1995 documenting the surgical 
removal of a cystic like lesion on the left side of the face 
below the left ear.  This lesion was noted in an April 1995 
treatment record.  This was diagnosed as an epidermal 
inclusion cyst, according to the pathology report also dated 
in June 1995.  A July 1995 follow up indicated that the post 
surgery excision of the cyst was healing nicely. 

A March 1998 VA examination addressed PTSD complaints, but 
included in the Axis III diagnosis chloracne by history.  
Likewise, an August 1999 VA aid and attendance examination 
included a history of the veteran being seen for 
dermatological problems at the VA dermatology clinic and the 
diagnoses included dermatological problems.  

An April 2000 VA PTSD admission record noted a history of 
removal of sebaceous cyst on his back in 1991 and a rash 
which he attributed to exposure to chemicals.  Physical 
examination revealed several changes in the color and texture 
of his skin and different lesions were noted.  He had a left 
scapular area cyst and a right upper arm cyst noted.  

The report of a June 2000 VA examination addressed PTSD 
symptoms, but included in the Axis III diagnosis, exposure to 
Dioxin resulting in chloracne.  

A February 2004 lay statement from a friend stated that this 
friend knew the veteran since grade school and recalled 
swimming with the veteran after he returned from Vietnam in  
the fall of 1967 and noticed a rash on his body.  The witness 
indicated that the veteran told him or her that the rash was 
something from his time in Vietnam.  

In November 2004 the veteran submitted photographs showing 
evidence of skin condition that included scarring and dark 
patches on areas of skin all over his body.  

Also received after the March 1996 RO decision is the report 
of a November 2004 VA examination.  This examination 
indicated that no claims file was available for review.  
However it is apparent that the examiner had VA records 
available to review, as he referred to them frequently during 
this examination.  A history of Agent Orange exposure was 
taken from the veteran.  He also claimed that his records 
showed three visits to the doctors when he reacted to 
herbicide material on his arm as well as cysts on his back 
and inner thighs.  He also told the doctor at the time that 
he thought he had a jock itch and was not well examined and 
given a rash medicine.  He also had a problem with his chest 
and back at the time as well as his legs and soles of his 
feet.  His back was said to have gotten dark within a year of 
exposure.  

He was noted to have been seen at the VA multiple times and 
was noted to have been seen in February 2003 for chronic 
itching since Vietnam.  At that time it was noted that he had 
multiple areas of hyperpigmentation on his trunk, arms, legs, 
multiple excoriated, some follicular papules on his trunk and 
extremities and excoriated red nodules on his right shoulder.  
It was felt that it was pruritus but had to be determined 
whether it was from malignancy or possible atopic dermatitis.  
A host of laboratory examinations was performed.  

One of the results was noted to show him to be a little more 
than four times over the serum level for atopic allergy.  He 
was also noted to have a markedly elevated peripheral 
eosinophil count on two occasions.  He was prescribed topical 
preparations for relief of his itching.  A note made by the 
examiner in February 2003 stated that the veteran had seen a 
VA doctor B., who described that the veteran most likely had 
contact dermatitis.  The VA examiner concurred with this 
opinion.  The veteran was noted to be very concerned that 
this was from Agent Orange exposure, but this condition was 
not chloracne or PCT and biopsy did not indicate a lymphoma 
condition.  His elevated IGE and high EOS would indicate 
either an ectopic or allergic condition.  The examiner told 
the veteran that if he was concerned about Agent Orange, he 
would have to handle this through the rating system, as there 
was no test at this point to do anything confirmatory.  At 
the end of the rating examination, he was referred to the 
nurse's clinic, for application of a True Test Patch Test to 
see if a specific allergen could be picked up.  The examiner 
indicated that an addendum would be drafted after completion 
of this testing.  

The veteran gave a history of this being a "constant 
condition" and was progressing to involve more areas.  His 
current treatments were home remedies and some VA 
medications.  Physical examination revealed large scars on 
his back, with one measuring 21 by 40 millimeters from 
multiple cyst removals, all of which were epidermal inclusion 
cysts.  There were numerous pitted scars in the bimalar area 
of his face as well as multi headed comedones and small cysts 
behind his ears.  He had bilateral eyelid dermatitis.  He was 
noted to have undergone removal of an inclusion cyst in 
September 2001 according to VA surgical pathological entries.  
Another cyst was removed in June 1995 and one was removed 
from the scrotum in April 1990 and another was removed in 
June 1989.  All of these were epidermal inclusion cysts.  As 
far as exposed areas this would be less than five percent.  
Total body surface area would be closer to 20 percent 
considering the lesions that were present on his body.  There 
were large patches of hyperpigmentation on his torso and face 
many of which were follicular in pattern.  There was scarring 
present, but the scars that were there were soft, flexible.  
The large one that had fish mouthed on his left scapular area 
was slightly atrophic but otherwise not symptomatic.  There 
was no scarring alopecia, no alopecia areata and no 
hyperhidrosis.  The significant biopsy  taken in February 
2003 on the right arm showed ulceration  with acute 
inflammation and eosinophils as well as folliculitis.  The 
GMS stain was negative for fungus.  The left arm biopsy 
showed superficial perivascular lymphocytic infiltrate with 
the eosinophils, again the GMS stain was negative for fungus.  
The diagnoses were atopy, folliculitis by biopsy, cannot 
totally exclude minimal chloracne and post inflammatory 
hyperpigmentation of the skin.  An addendum would be made 
after further testing. 

An addendum dated in November 2004 revealed that the veteran 
returned for a True Patch test.  He had two strong positives 
rated at 3+ at p-tert butyphenol formaldehyde and epoxy 
resin.  Since he was only patch tested against 24 items, 
there may be others in his environment that were a problem 
for him, but these were two distinct positive tests.  He was 
noted to be an artist and was exposed to these materials in 
his occupation and avocation and they may be playing a role 
in his elevated IgE level as well as his dermatitis.  

In reference to the request to reopen the previously denied 
claim of service connection for a skin rash disorder, the 
Board finds that the additional medical records and VA 
examination reports showing ongoing treatment what appears to 
a number of chronic skin conditions, coupled with the lay 
statement from the veteran's friend stating that he or she 
observed the veteran to have a rash back in 1967, is new, in 
that the evidence had not been previously considered in 1987 
and is material in that it bears directly and substantially 
upon the specific matter under consideration.  Among the 
evidence is medical and photographic evidence of a skin 
condition currently affecting the veteran's groin region, 
which was the same region that he received treatment for skin 
problems in service.  In addition, there is additional 
evidence, with the November 2004 VA examination raising the 
possibility of a current diagnosis of chloracne, in addition 
to other skin problems.  This evidence, which lends weight to 
the possibility that he developed a chronic skin condition, 
including possible chloracne, directly inservice, and that 
the skin disorder treated in service was not acute and 
transitory as suggested by the separation examination.  This 
evidence is neither cumulative nor redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Under these circumstances, as new and material evidence has 
been submitted, the claim is now reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a skin rash disorder to 
include chloracne, claimed as secondary to Agent Orange 
exposure is reopened.




REMAND

As noted above, the claim for entitlement to service 
connection for a skin rash disorder to include chloracne was 
reopened based on the receipt of new and material evidence.  
A review of the records reflects that although the veteran 
underwent a VA examination of his skin conditions in November 
2004, the claims file was not available for review, thus it 
was not possible for the examiner to give an opinion as to 
the etiology of his claimed skin conditions based on review 
of the complete record.  

Furthermore, the examiner made reference to VA medical 
records that have not been associated with the claims file.  
Specifically, the examiner discussed skin treatment records 
from 2003 that are not associated with the claims file.  In 
fact, the claims file contains no records of VA treatment for 
skin problems after 1996, with the exception of a photocopy 
of a treatment record from April 2000.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC should obtain the veteran's 
medical records from the VA Medical 
Center(s) in Tennessee for any treatment 
for his skin problems from early 1996 to 
the present.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

2.  The AMC should schedule the veteran 
for a VA dermatology examination to 
determine the nature and etiology of the 
veteran's claimed skin disorders.  The 
claims folder must be made available to 
the examiner(s)  prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the skin, 
including chloracne?  All skin disorders 
should be diagnosed.  If so, is it as 
least as likely as not (i.e., at least a 
50-50- probability) that any current skin 
disorder(s), to include chloracne, 
diagnosed is related to any skin 
disorders that were treated in service, 
or otherwise related to events shown in 
service, to include confirmed exposure to 
Agent Orange?  

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations not previously provided.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board for further review.

The purpose of this remand is to comply with due process of 
law and further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


